Citation Nr: 1114324	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  The Veteran served in Thailand from January 1970 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO decision, which denied a claim for service connection for left knee surgery.

This issue was remanded by the Board for further development in October 2009.

The Board notes that the December 2006 Statement of Accredited Representative in Appealed Case lists the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) as being an issue currently on appeal before the Board.  The Board notes that, prior to this statement, a claim for TDIU had never been submitted by the Veteran.  This issue was referred back to the RO for appropriate consideration in the October 2009 Board remand.  It does not appear that this issue was ever addressed.  As such, the issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left knee condition.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.  

Specifically, the Veteran has asserted that, while he had left knee problems prior to service, he also injured his left knee in Thailand, requiring surgical intervention.  See Appellant's Brief, October 2009.  The Veteran asserted that an oxygen bottle hit his knee in Thailand, where surgery was not possible, and he was air evacuated to Scott Air Force Base, where surgery was performed.  See VA Form 9 Appeal, November 2006.  The Veteran contends that this incident aggravated his condition.  Id.

A review of the Veteran's service treatment records reflects that he was noted on his April 1969 pre-induction examination report as having pretibial patellar swelling and a diagnosis of Osgood-Schlatter disease.  His knees were noted as stable with no laxity at this time and he was noted as being qualified for enlistment.  

The Board acknowledges that the Veteran sought treatment for left knee pain during service.  In July 1969, the Veteran was noted as having Osgood-Schlatter disease and he was waived from running for one week.  In July 1970, the Veteran underwent surgery for a loose fragment in his left knee.  It was noted that he had Osgood-Schlatter disease that existed prior to service and this was not incurred in the line of duty.  At this time, the Veteran denied any injury to his legs and reported that he has had difficulty with his knees since he was in the 8th grade.  In a November 1970 service treatment record, the Veteran complained of left knee pain times 10 years.  In an August 1971 service treatment record, it was noted that the Veteran complained of trouble with his left knee.  It was noted that he had an old Osgood-Slaughter disease which was operated in service approximately one year ago.  It was noted that the patient is still having a lot of discomfort in his left knee, particularly when he is on it a lot.  He also has arthritis of the left knee and this is aggravated by activity.  This physician stated that it would be better if he could regulate his activities himself and stay off his feet as much as possible.  The physician further noted that this can probably only be done by separation from the service.  In an April 1972 service treatment record, it was noted that the Veteran had residual pain of the left knee following a July 1970 surgery.  Upon separation from service in March 1973, it was noted that the Veteran had a swollen knee joint, which began after playing basketball.  It was also noted that the Veteran had surgery at Scott Air Force Base on the left knee for calcium deposit, existed prior to military service.  

More recently, the Veteran underwent a VA examination in May 2010.  The examiner noted that, according to the active duty medical record, the Veteran gave a history of having "difficulty with his knees since he was in the 8th grade of school."  The Veteran was seen in sick-call because of pain in his knee.  The active duty medical records state "the patient denies any injury to his knees."  The examiner noted that physical examination at the time of his hospital admission showed prominence of both tibial tubercles with tenderness to palpation of the tubercles more so on the left.  The knee examination was otherwise normal.  X-rays showed the presence of an enlarged tibial tuberosity bilaterally.  There was a loose fragment noted on the left.  The patient was evaluated and, on July 16, 1970, the loose fragment deep to the patellar tendon was removed.  Postoperatively, the patient did well and he was discharged to full duty.  The examiner noted that the Veteran completed his enlistment on full duty and received an honorable discharge on March 26, 1973.  The examiner further noted, after leaving service, the Veteran had more problems with his left knee.  He was seen by a private orthopedist who did 3 arthroscopic debridements of the left knee in 1986, 1990, and 1998.  The Veteran is still being followed by a private orthopedist.  He is currently receiving no definitive treatment, takes no medications, and uses no type of crutch or cane.  He wears a brace about 3 days per week.  

Upon physical examination, the Veteran was diagnosed with postoperative excision loose fragment, left tibial tubercle (Osgood-Schlatter disease), and early degenerative arthritis of the left knee.  The examiner noted that it is well documented in the active duty medical records that the Veteran had problems with both knees prior to entering the Air Force.  There is no history of injury to either knee while on active duty.  The surgical procedure was limited to the tibial tubercle and did not involve any intraarticular problems.  The procedures that the Veteran has had since leaving the service have been arthroscopic intraarticular debridements.  The operations which have been performed on the Veteran's left knee since leaving the service, involving a "inside of the knee joint" are totally unrelated to the surgical procedure performed on the left tibial tubercle, which was "outside" the knee joint.  In conclusion, the examiner opined that the Veteran had bilateral Osgood-Schlatter disease when he entered the service, and the left became symptomatic while in the service.  According to the medical records, that problem was corrected by the surgery performed by the Air Force doctors.  The surgeries that he has had on his knee since leaving the service are totally unrelated to the service-connected surgery.  Furthermore, the condition existed prior to the Veteran going into the Air Force, and, again, there was no history of injury.  In conclusion, the examiner opined that there is absolutely no correlation or connection between his present knee symptoms which are intraarticular and the surgical procedure performed on him by the Air Force physicians.           
 
Upon consideration of the May 2010 VA opinion, the Board finds this opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the examiner indicated that the surgeries that the Veteran has had on his knee since leaving the service are totally unrelated to the surgery in service.  However, this opinion fails to address whether the underlying and preexisting knee disability permanently increased in severity during his active duty service as a whole, or was otherwise aggravated by such service, as requested in October 2009 Board remand.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that this issue must be remanded in order to clarify the May 2010 VA opinion.  Specifically, a new VA opinion should be provided as to whether the Veteran's preexisting knee disability permanently increased during service, or was otherwise aggravated by service.  If an increase in disability during service is found, the examiner should also specifically opine as to whether such increase was beyond the natural progress of the disease.





Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion regarding the Veteran's claim for service connection for a left knee condition.  If possible, this opinion should be provided by the same examiner who conducted the May 2010 VA examination.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner should diagnose all current left knee disabilities shown to exist.  Then, the examiner should provide an opinion as to whether the Veteran's pre-existing left knee disability permanently increased in severity as a result of his active duty service, and if so, whether such increase was beyond the natural progress of the disease.  The examiner should also opine as to whether it is at least as likely as not that the Veteran has a current left knee condition of any kind that was otherwise by his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

2. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


